Citation Nr: 1411194	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  08-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Edward M. Farmer, Attorney


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954, and received a Combat Infantryman Badge (CIB) for his service in Korea.  He died in September 2006.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the Veteran's cause of death. 

In a December 2010 decision, the Board denied the appellant's claim.  The appellant appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, a September 2010 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Remand.  In October 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA), received in December 2011. 

When this case was most recently before the Board in May 2012, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the appellant if further action is required.


REMAND

The Board noted in the May 2012 remand that the Veteran's medical history prior to his date of death was somewhat unclear, as stated by the December 2011 VHA expert.  Thus, the Board instructed that further development as to whether any other medical records dated in 2006 or the years prior to the date of death should be requested.  

Specifically, the Board stated that any available VA treatment records dated from 1996 to the date of death in 2006 should be obtained.

In response to the remand, the RO requested VA treatment records from January 1996 to April 30, 1999.  As such, remand is required to request VA records from April 30, 1999, to 2006.  Moreover, the Board notes that in the October 2013 supplemental statement of the case, the RO states that the evidence received includes VA treatment records from June 1996 to August 2010; however, there is only one opinion associated with the paper and electronic claims files from August 2010, one opinion associated with the electronic claims file from September 2013, and all other records in the paper claims file are from 1996 to 2001.  

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request and obtained available VA treatment records dated from April 30, 1999, to 2006.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Board intimates no opinion as to the outcome of this case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

